 MILK AND ICE CREAM DEALERS OF GREATER CINCINNATI AREA 23clerical employees, on the other hand, have little or no contact witheither the operations, maintenance, or clerical employees assigned tothose departments.The Board sees no cogent reason in this case for departing fromits usual rule to include plant clericals in, and to exclude office clericalemployees from, units of operating and maintenance employees.'We find, therefore, that the following employees constitute a emitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All employees of the Employer employed in the carrying on ofits business and operations in and about Louisville, Kentucky, ex-cluding officers, executives, professional employees, the chief clerk,and the stenographer of the shop department, the schedule engineer,and the schedule maker, traffic checkers, assistant purchasing agent,cashier, chief supervisor, secretaries of the president, vice president,and general manager, transportation manager, employees in theclaims and industrial relations departments, office clerical employees,guards, and supervisors as defined in the Act.[Text of Directionof Election omitted from publication in this-volume.]'General Petroleum Corporation,83NLRB 514;The BaltimoreTransit Company,59 NLRB 159;Cincinnati, Newport and Covington Railway Company,56 NLRB 820.THE MILK AND ICF CREAM DEALERS OF THE GREATER CINCINNATI,OHIO, AREA AND CAMPBELL AND KENTON COUNTIES KENTUCKY, ANDHAMILTON, OHIO 1andMILK AND ICE CREAM DRIVERS AND DAIRYEMPLOYEES LOCAL UNION NO. 98, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,AFL, PETITIONER.Case No. 9-UA-17 1. April 05, 1951Decision and Direction of ElectionsUpon a petition duly filed a hearing was held before SeymourGoldstein, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.1The following Employers are named as members of this group:The Coors Bros. Co.;The Hyde Park Dairy Company ; Emmert J Marschman,a sole proprietorship d/b/aClover Leaf Dairy;G H 13erling,Inc , Joseph Hollmann and Fred Hellmann,a partner-ship,d/b/aHellman Bros.Dairy, Harry S Mantlery, a sole proprietorship,d/b/a JohnC Mandery&Sons; The Kaesenineyer&Sons Co ; William Hinnenkamp and JosephHinnenkamp,itpartnership,d/b/aIImnenkamp Dairy, Feldman Dairy Company, Inc ,Leo Ruther and Alfred Rather,a partnership,d/b/a Meyer&Ruther Dairy;GeorgeRehkamp and Joseph Kahmann,Jr., a partnership,d/b/a Kahmann & Rehkamp Company ;Harry Mause, a sole proprietorship,d/b/a H.1IauseDairy;QeoT.Niehoff, a soleproprietorship,d/b/a Geo T. Niehoff Dairy ; The H Meyer & Sons Dairy Co,Opekasit,Inc , The J Weber Dairy Co , Louis J. Trauth,Si . Louis J. Trauth,Jr.,and Albert E.Trauth',a partnership,d/b/a Louis J Trauth Daii y ; H Miller Dairy Co, Inc., Dale94 NLRB No. 11. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-lnem-ber panel [Members Houston, Reynolds, and Styles].Upon the entire record in the case, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act. 22.The labor organization involved claims to represent certain em-ployees of the Employers.3.The question concerning authorization of union shop :Fora number of years the Petitioner and the Employers have nego-tiated collective bargaining agreements covering the employees con-cerned.As detailed hereinafter, negotiations have been on a inulti-employer basis, followed by the execution of identical contracts bythe individual Employers.As the Employers currently recognize the Petitioner as the col-lective bargaining representative of their employees, we find that noquestion affecting commerce exists concerning the representation ofemployees of the Employers in the units sought by the Petitioner.4.The appropriate unit :InAvondale Dairy Co. et al.,92 NLRB 89 which involved 21of the Employers herein and the same Petitioner, the Board found amu>ltiemployer unit comprising the 47 Employers named herein to bethe appropriate unit for a union-security authorization election underSection 9 (e) of the Act.All of the Employers, except one, agree tothe appropriateness of including their employees in the multlem-ployer unit.However, one of the Employers, Beatrice Foods Com-pany, hereinafter called Beatrice, contends that it has withdrawn fromthismultiemployer bargaining relationship and requests a separate.unit confined to its own employees.The Petitioner takes no position,but desires an election at the Beatrice plant in the event that such aunit is found appropriate.Grace, John Grace. Jr , James Grace and Thomas Grace. it partnership. d/h/a Willson DairyProducts ; Joseph Druehe and Caroline Heile, a partnership. d/b/a Avondale Dairy CoThe J H Fielman Dairy Company,Schmiesing,Inc., The Niser Ice Cream Company,Ding Dairy, IncThe J. H Berlin,- Dairy Pioducts Co , Herman T Feldman, a soleproprietorshipd/b/a Newport Dairy; Fred H Plapp, a sole proprietorship. d/b/aHighland Park Dairy,Harry Summe and Harriet Summe, a partnership,d/b/a SummeBros ; John Trenkamp, Joseph J. Trenkamp, and Lawrence H Trenk,unp, it partnershipd/b/a John Trenkamp Daiiy; Herman H Hanneken,a sole proprietorship,d/b/a TheHenneken Dairy Company , Wehr Dairy, Inc , Anna Krechtling, a sole proprietorship,d/b/a Bosse Dairy.Emma H Myers.a sole proprietorship,d/b/a L Myers Dairy ; CedarHill Farms, Inc , H Woebkenbeig Dany Co, Inc ; Andrew L Wolfzorn, a sole proprietor-ship- d/b/a A. L. Wolfzoin Dairy, The Woodmont Dairy Company, The J T Rather &Sons Co ; Summe & Raterniann Co , Inc , Albert J Ziegler and Pete J. Young, a partner-ship, d/b/a Jersey Farm Dairy. Gillespie Milk Products Corporation , 0 H Boerger andB. P. Boerger, a partnership, d/b/a Boerger Dairy Farms: The French-Bauer Company,a Division of the Cooperative Pure Milk Association, The Hiland Dairy Company; TheMatthews-Frechtling Daisy Company, The Beatrice Foods Company, The Fi echtlingDairy Company2SeeAvondaleDairy Go , et G1, 92 NLRB 89 The parties stipulated to incorporatethe record in that case as part of the record in the instant proceeding MILK AND ICE CREAM DEALERS OF GREATER CINCINNATI AREA 25As noted inAvondale Dairy, supra,theseEmployers in variouscombinations have had joint bargaining relationships with the Peti-tioner since 1913.In 1949 and in 1950 they created a nine-man com-mittee to represent them in negotiating a new agreement with thePetitioner.Beatrice participated in these joint negotiations, and therecord shows that in prior years at various times, it had joined in-formally in group bargaining with the other Employers.However,during 1950 negotiations representatives of Beatrice stated that thiswas the last time they would join any group bargaining, and afterthe conclusions of the negotiations, Beatrice did not enter into anywritten contract with the Petitioner, although in practice it has fol-lowed the terms of thus- new agreement. Since the close of 1950group negotiations Beatrice has met with the Petitioner to discusscontract terms for its employees only.At the hearing in this case,representatives of Beatrice stated that they did not intend to engagein multiemployer bargaining in the Cincinnati area in the future.The Board has held that, despite its earlier participation in groupbargaining, if an employer at an appropriate time manifests anequivocal intent to pursue an individual course in his labor relations,a unit limited to his employees alone becomes appropriate.3We findthat Beatrice has evidenced such an intent at an appropriate time,'and that a unit limited to its employees alone is appropriate.A dispute exists also as to whether certain employees should beincluded in the unit for the purpose of a Section 9 (e) election.Onthe entire record, including the recordin Avondale Dairy, supra,wefind the following employees whose job classifications are listed inthe contracts which designate the composition of the unit are ap-propriately in the unitandeligible to vote in the election directedhereinafter:(a)The four shipping clerks employed by the French-BauerCompany.The record shows that these employees are engaged in routineduties of receiving orders and assigning deliveries to the specialdelivery ice cream drivers.They are under the supervision of theplant superintendent, receive the same wage scale as plant employees,and are located in a separate office in the ice cream department of theEmployer.The fact that upon certain occasions they may reprimanda driver for being derelict in his duties, or grant time off in emer-gency situations only, is not sufficient basis for finding, as urged bythe Employer, that they are supervisors.Nor do Nye find any basisfor concluding that they are office clericals.JRKORadio Pictures, Inc,90 NLRB No 58 and cases cited therein4Unlike the situation before the Board inEngineeringMetal Products Corporation,92 NLRB 823, Beatrice did not reverse its position after havingentered intothejointly negotiated agreement of 1950Beatrice, as noted above, has never signed thatagreementSeeEconomy Shade Company,91 NLRB 1552 26DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)The garage employee, employed by the J. H. Fielman DairyCompany.We find no merit to the Employer's contention that this employeeis not eligible to vote because he is not a member of the Petitioner.The contract specifically includes his classification.(c)The porter employed by the Avondale Dairy Company.We find, contrary to the Employer's contention, that his work,which includes cleaning the Employer's trucks and dairy grounds,comes within the job classifications of the contract.The fact thatthe Employer's private residence adjoins the dairy, and that he alsodoes maintenance work at the Emplbyer's residence while receivinghis full salary from the dairy, is not sufficient to remove him fromthe unit.However, we shall exclude the following from the voting group :(a)The inside production employee employed by the BoergerDairy Farms, because of his close relationship to the Employer.(b)The butter drivers of the Beatrice Foods Company, becausethey are represented by the Petitioner in a unit covered by an exist-ing contract, different from the unit for which authorization for aunion-security contract is herein sought.Accordingly, we find that the following employees constitute unitsappropriate for the purposes of union-security authorization elec-tions within the meaning of Section 9 (e) of the Act.1.All employees of the Employers, listed below,' who are coveredThe Coors Bros Co , The Hyde Park Dairy Company ;Emmert J. Marschman, a soleproprietorship d/b/a Clover Leaf Dairy: G. H Berling, Inc , Joseph Hollmann andFred Hollmann, a partnership, d/b/a Hollman Bros Dairy ;Harry S. Mandery, a soleproprietorship, d/b/a John CMandery & Sons, The Kaesemeyer & Sons Co ; WilliamHinnenkamp and Joseph Hmnenkamp, a partnership, d/b/a Hmnenkamp Dairy; FeldmanDairy Company, Inc ; Leo Ruther and Alfred Ruther, a partnership d/b/a Meyer & RutherDairy ; George Rehkamp and Joseph Kahmann, Jr, a partnership,d/b/a Kahmann &Rehkamp Company ; Harry Mause, a sole proprietorship, d/b/a H. Mause Dairy ;Geo. T.Niehoff, a sole proprietorship, d/b/a Geo T. Niehoff Dairy, The H. Meyer & Sons DairyCo., Opekasit, Inc. ; The J. Weber Dairy Co. ; Louis J. Trauth, Sr., Louis J. Trauth, Jr.,and Albert E Trauth, a partnership, d/b/a Louis J. Trauth Dairy ; H. Miller Dairy Co ,Inc. ;Dale Grace, John Grace, Jr, James Grace and Thomas Grace, a partnership, d/b/aWilson Dairy Products ; Joseph Druehe and Caroline Heile, a partnership, d/b/a AvondaleDairy Co ; The J H. Feelman Dairy Company; Scinniesing, Inc. ; The Niser Ice CreamCompany ; Dilg Dairy, Inc , The J. H Berhng Dairy Products Co.; Herman T. Feldman,a soleproprietorship, d/b/a Newport Dairy ; Fred H. Plapp, a sole proprietorship, d/b/aHighland Park Dairy ; Harry Summe and Harriet Summe, a partnership, d/b/a SummeBros.,John Trenkamp, Joseph J Trenkamp, and Lawrence H Trenkamp, a partnership,d/b/a John Trenkamp Dairy ; Herman H Hanneken, a sole proprietorship, d/b/a TheHanneken Dairy Company ; Wehr Dairy, Inc , Anna Krechtling, a sole proprietorship,d/b/a Bosse Dairy ;EmmaH. Myers, a sole proprietorship, d/b/a L Myers Dairy ; CedarHill Farms, Inc., H. Woebkenberg Dairy Co, Inc. ; Andiew L Wolfzorn, a sole proprietor-ship, d/b/a A. L Wolfzorn Dairy ; The Woodmont Dairy Company, The J. T. Ruther &SonsCo.; Summe & Ratermann Co, Inc ; Albert J Ziegler and Pete J. Young, apartnership, d/b/a Jersey Farm Dairy ; Gillespie Milk Products Corporation ; O. H.Boergerand B. P. Boerger, a partnership, d/b/a Boerger Dairy Farms ; The French-BauerCompany, a Division of the Cooperative Pure Milk Association ; The Hiland Dairy Com-pany ; The Matthews-Frechtlmg Dairy Company ; The Frechtling Dairy Company. LIGGETT & MYERS TOBACCO COMPANY27in the latest collective bargainingagreementsnegotiated with thePetitioner, including the employees discussed above '6 excluding alloffice clerical employees, all retail store employees, all employeespresently covered by collective bargaining agreements with otherlabor organizations, and all guards, professional employees, andsupervisors as defined in the Act.2.All ice cream driver salesmen and truck drivers, all plant per-sonnel, plant porters, checkers, shipping clerks, maintenance men,and garage employees, employed by Beatrice Foods Company, ex-cluding all butter drivers, office clerical employees, all retail storeemployees, all guards, professional employees, and supervisors asdefined in the Act.[Text of Direction of Elections omitted from publication in thisvolume.]8Except for the inside production employee of Boerger Dairy Farms.LIGGETT&MYERS TOBACCO COMPANYandTOBACCO WORKERS INTER-NATIONAL UNION A. F. OF L., LOCALNo.176, PETITIONER.Case No.34-RC-194.April 26,1951Amended Decision,Order,and Direction of ElectionOn October 20, 1950, the Board issued a Decision and Orderin which, among other things, it dismissed the petition in the in-stant case on the ground that the air-conditioning employees in theunit sought by the Petitioner did not constitute an appropriate unit.On March 5, 1951, the Petitioner sought reconsideration of this dis-missal, urging that, even though the air-conditioning employees arenot considered at this time to constitute a separate appropriate unit,they be given an opportunity to indicate whether or not they wishto be included in the production unit currently represented by thePetitioner.On March 26, 1951, the Board issued a notice to show cause whyan election should not be directed in a voting group composed ofthe air-conditioning employees, to determine whether they desire tobe represented by the Petitioner, by the Intervenor, InternationalAssociation of Machinists, Lodge No. 721,2 or by neither.There-after, the Petitioner filed an answer to the notice to show cause stat-ing that it desired that such an election be held and that its namebe placed oil the ballot.The Intervenor also filed an answer stating191 NLRB 1145.The present proceeding was at that time consolidated withLeggettfMyersTobaccoCompany,Case No. 34-RC-183.2 The Intervenor is the current contractual representative of a group of mechanicalmaintenance employees.94 NLRB No. 22.